Citation Nr: 1146346	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to non-service connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to October 1976 with prior service in the United States Army National Guard which included a period of active duty for training (ACDUTRA) from November 1971 to April 1972.  He also had service in the Oklahoma National Guard from July 28, 1973 to July 30, 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

Initial Matter

The Veteran has previously filed for and been denied non-service connected pension benefits.  Specifically, the Veteran filed such a claim in April 1997, and it was denied by the RO in a July 1997 rating decision.  The Veteran failed to express disagreement with that rating decision, and thus, it became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran filed another claim for non-service connected pension benefits in April 2002.  This claim was denied by the RO in an April 2002 rating decision.  The Veteran expressed disagreement with this unfavorable decision and perfected an appeal to the Board which continued to deny the Veteran's claim in a June 2004 decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and thus, the June 2004 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

Generally, if a decision of the Board is not appealed to the Court in a timely fashion, the decision shall become final and the claim will not thereafter be reopened and allowed, except as provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2002).  However, the Court has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new-and-material evidence requirement).  

Accordingly, the Veteran's claim is characterized as stated on the title page of this decision, and the analysis below will be focused on the merits of the Veteran's claim rather than whether new and material has been submitted sufficient to reopen such.  


FINDINGS OF FACT

1.  The Veteran was not disabled during his period of ACDUTRA.  

2.  The Veteran received special orders from the Governor of Oklahoma to serve in the Oklahoma National Guard from July 28, 1973 to July 30, 1973.  

3.  The Veteran did not have wartime service.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in the January 2007 administrative decision, the RO informed the Veteran of the regulations governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in the July 2008 statement of the case (SOC).  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  

Non-Service Connected Pension

The Veteran seeks non-service connected VA pension benefits.  To be eligible for the pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521(j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2011).

Discussion

In the present case, the Veteran contends that he is entitled to nonservice-connected pension benefits.  Specifically, the Veteran asserts that his period of ACDUTRA from November 1971 until April 1972 should be considered "active military service", thus meeting the first element of 38 U.S.C.A. § 1521(j).  See a statement from the Veteran dated in December 2007.  As a general matter, with respect to the circumstances of a Veteran's service, reliance upon the records of the service department is well settled.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all for the general proposition that service department findings relative to an individual's service are binding on VA for the purposes of establishing the nature of service in the U.S. Armed Forces).  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the Veteran's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2011).  

Review of the Veteran's multiple DD-214's reflect:  (1) active duty from March 1976 until October 1976; and (2) a period of ACDUTRA from November 1971 until April 1972.  In addition, the record also contains Oklahoma National Guard records which show that the Governor called the Veteran into service of the State of Oklahoma from July 28-30, 1973.  The Board will address the Veteran's periods of service in turn.  

With respect to the Veteran's active military service from March 1976 until October 1976, the Board notes that this period of service is outside of the period of war for the Vietnam Era, which ended on May 7, 1975.  38 C.F.R. § 3.2(f)(2011).  Therefore, the Veteran is not entitled to nonservice-connected pension benefits based upon this period of service.

With respect to the Veteran's period of ACDUTRA from November 1971 until April 1972, the Board reiterates that basic entitlement to pension exists if a Veteran has the requisite "active military, naval, or air service"  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Accordingly, the initial inquiry is whether the Veteran's period of ACDUTRA from November 1971 to April 1972 qualifies as "active military, naval, or air service".  The phrase "active military, naval, or air service" as used in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) includes "active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty".  38 C.F.R. § 3.6 (2011).  As such, the Veteran's active duty for training from November 1971 to April 1972 could serve as the basis for an award of nonservice-connected pension benefits if the Veteran was disabled or died as a result of injury or disease incurred in the line of duty during the period.  

However, during the pendency of the present appeal, the Veteran has not asserted that he was disabled during his period of ACDUTRA.  The Board acknowledges that the Veteran has previously filed claims of entitlement to service connection for a stomach hernia.  These claims have been denied by the RO in ratings decisions dated in July 1991, July 1997 and October 2004.  There remains no evidence before the Board which reflects that the Veteran was disabled by a stomach hernia which he incurred during his period of ACDUTRA.  

Although the Veteran's period of duty from November 1971 to April 1972 was during a period of war and greater than 90 days, such service does not establish a basis for an award of nonservice-connected pension benefits because service connection has not been granted for any disease or injury incurred or aggravated during this period of ACDUTRA.  See McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 (Fed. Cir. January 22, 2001), citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

The Veteran also contends that he is entitled to nonservice-connected pension benefits based upon his service with the Oklahoma National Guard from July 28-30, 1973.  The Board recognizes that this service was during the period of the Vietnam War.  However, the Board is obligated to determine whether the Veteran's service with the Oklahoma National Guard from July 28-30, 1973 qualifies as "active military, naval, or air service".  38 C.F.R. § 3.6 (2011).  "Active military, naval, or air service" as used in § 3.6 includes "active duty"... Id.  The term "active duty" is then further defined as full-time duty in the "Armed Forces".  38 C.F.R. § 3.6 (b)(2011).

Accordingly, the operative question is whether the Veteran's Oklahoma National Guard service is within the definition of "Armed Forces".  The definition of Armed Forces means "United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their reserve components.  38 C.F.R. § 3.1 (a)(2011).  Furthermore, the term "reserve component" is then further defined as "Army, Naval, Marine Corps, Air Force, and Coast Guard Reserves and the National and Air National Guard of the United States".  38 C.F.R. § 3.1 (b)(2011).  The Board notes that the record contains "Special Orders" from the "State of Oklahoma, Military Department" verifying that the Veteran was called into active duty by order of the Governor of the State of Oklahoma.  Accordingly, the Veteran had service from July 28-30,1973 with the Oklahoma National Guard under the authority of the Governor of the State of Oklahoma.  Therefore, the Veteran's service with the Oklahoma National Guard, does not satisfy the requirements of 38 C.F.R. § 3.1(b)(2011).  

For the above reasons and bases, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits because he does not have the requisite "wartime" service.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  Accordingly, the Veteran's claim for non-service connected pension must be denied due to the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430. 

In light of above, the Board concludes that the Veteran did not have active service during the Vietnam conflict, because he did not serve in the Republic of Vietnam and his service ended before August 5, 1964.  Thus, the Veteran has not had the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

ORDER

Entitlement to non-service connected pension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


